Lazer, J.
concurs in the affirmance of the order, with the following memorandum: While I concur, I do so on constraint of M. S. R. Assoc, v Consolidated Mut. Ins. co. (58 AD2d 858). A rule that prevents an insured who can make "an extraordinary showing of a disingenuous or dishonest failure to carry out a contract: (Gordon v Nationwide Mut. Ins. Co., 30 NY2d 427, 437) from recovering damages in excess of policy limits unless the carrier is indulging in fraud in its dealings with the general public is outmoded and contrary to public policy. Unfortunately for this plaintiff her failure to set forth special damages and a "particularized statement of the reasonably identifiable and measurable losses suffered” also precludes her complaint from being read as pleading a cause of action for prima facie tort (see Skouras v Brut Prods., 45 AD2d 646, 648).